Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of the Claims
1. 	This application is a DIV of 15/175,155 06/07/2016 PAT 10781322, which claims benefit of 62/174,207 06/11/2015, which is a CIP of 13/776,542 02/25/2013 PAT 9376647, which is a CIP of 14/217,210 03/17/2014 ABN, and which claims benefit of 61/786,719 03/15/2013.
2.	Amendment of claims 27, 29, 33, 37, 44-45, 49, 51 and 53, and cancelation of claims 28, 32, 43 and 46-48 in the amendment filed on 10/14/2021. Claims 27, 29-31, 33-42, 44-45 and 49-53 are pending in the application.  
Reasons for Allowance

3.	The rejection of claims 27, 29, 33, 37, 44-45, 49, 51 and 53 under 35 U.S.C. 112 (a) has been overcome in the amendment filed on 10/14/2021. The rejection of claims 33, 37 and 53 under 35 U.S.C. 112 (b) has been overcome in the amendment filed on 10/14/2021.
4. 	Claims 27, 29-31, 33-42, 44-45 and 49-53 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant methods of use has not been found. Claims 27, 29-31, 33-42, 44-45 and 49-53 are allowed. 

                Conclusion
Any inquiry concerning this communication or earlier communications from the	
examiner should be directed to REI TSANG SHIAO whose telephone number is  (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

November 23, 2021